[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION
The court has reviewed its notes and determines that it erred in transposing numbers from the notes to the written draft. Therefore, the court corrects the judgment as follows:
Page 4, line 17 — The balance remaining on the first mortgage is approximately $60,000 and the balance on the home equity line of credit is $13,000. The equity, therefore, is approximately $47,000.
Page 9, The defendant. . . . no later than June 1, 2007.
Page 9, Paragraph 10, The first two sentences are deleted and the following sentence substituted: The plaintiff is to pay the defendant the sum of $150 per week until May 31, 2010.
Judgment shall enter accordingly.
SANDRA VILARDI LEHENY